Citation Nr: 0939730	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for sleep apnea being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2004 rating decision denied the claim of 
entitlement to service connection for sleep apnea.

2.  Evidence pertaining to the Veteran's sleep apnea received 
since the January 2004 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for sleep apnea is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2004 rating decision 
is new and material, and the Veteran's claim for service 
connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In January 2004, the RO denied service connection for sleep 
apnea.  The Veteran did not initiate an appeal of this 
decision until the allowable time to submit a notice of 
disagreement had expired.  Therefore, the decision is final.  
38 U.S.C.A. § 7104 (West 2002).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

In the January 2004 rating decision, the RO denied the 
Veteran's claim for sleep apnea.  The basis for the denial 
was that a sleep condition was not shown during his active 
service and that sleep apnea was first shown years after that 
service.  In addition, while medical evidence revealed that 
the Veteran had a current sleep disability, no nexus between 
the Veteran's service and his disability was provided.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the January 2004 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was incurred or 
aggravated during active service and that the disability is 
related to the Veteran's service.

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claim.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

Since the last final disallowance in January 2004, the 
Veteran testified before a Decision Review Officer (DRO) at a 
formal hearing at the RO.  There, the Veteran asserted that 
he did not seek treatment for a sleep disability in service.  
However, during boot camp, several fellow servicemen told the 
Veteran to wake up and roll over because he was snoring too 
loud at night.  He alleged that this occurred on multiple 
occasions.

This evidence is clearly not redundant or cumulative, relates 
to an unestablished fact necessary to substantiate the claim 
(specifically, an in-service disease or injury), and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the Board finds that the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108.

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for sleep apnea; 
to this extent, the appeal is granted.


REMAND

During a formal hearing before a DRO, the Veteran testified 
that his loud snoring in boot camp caused fellow servicemen 
to awaken him at night.  

A layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, based on the most recent Court decisions, the 
Board finds that the Veteran, as a layman, is reporting an 
observable symptomatology of sleep disability - his snoring.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board concludes, also based on the most recent Court 
decisions, that the Veteran's observed symptom of snoring 
during active service and his current diagnosis of sleep 
apnea warrant a VA examination to determine whether a there 
is a medical nexus between his snoring and his current sleep 
apnea.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his current sleep apnea.  The claims 
folder must be made available to and 
reviewed by the examiner and the 
examiner must annotate the examination 
report that the claims folder was 
reviewed.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.

The examiner should provide a diagnosis 
for any sleep apnea disability found on 
examination and state the medical basis 
and underlying pathology for any 
disability found.  The examiner is to 
opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any currently diagnosed sleep 
apnea had its onset during active 
service from October 1967 to October 
1970 or is related to any in-service 
injury or disease.  Specifically, the 
examiner should opine whether the 
Veteran's snoring during boot camp is 
related to his current sleep apnea.

If the Veteran does not have a 
diagnosed sleep apnea disability, the 
examiner should so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


